Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10-28-2020 has been entered.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Newly applied Foxenland is cited below to disclose the well known technique to highlight selected items. As always, the Examiner encourages the Applicant to initiate an Applicant interview to clarify ambiguities in claim interpretation.  Examiner notes that any omitted arguments not specifically addressed are also traversed and not to be interpreted as an agreement.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kai et al. (U.S. App. 2012/0206498) in view of Capela et al. (U.S. App. 2011/018527) and Foxenland (U.S. App. 2008/0016465).
In regard to claim 1, Kai teaches a control method of a handheld electronic device with a touch panel (see Fig. 1, Item 1 and Para. 34 touch panel), the control method comprising: displaying a user interface by the touch panel (see Fig. 4, selection UI), wherein the user interface comprises a sensing area with a first size and the sensing area corresponds to a predefined function (see Fig. 4, selecting individual thumbnails is a predefined function linked to the thumbnail); enabling an adjusting function for the sensing area (see Para. 42 and Fig. 4, plus and minus buttons reduce or enlarge thumbnails); determining whether the sensing area receives an adjusting instruction or not, wherein the adjusting instruction is used to adjust the sensing area from the first size to a second size (see Para. 42 and Fig. 4, plus and minus buttons reduce or enlarge thumbnails and have the option of not selecting either of them); and when the sensing area receives the adjusting instruction, a size of the sensing area is adjusted according to the adjusting instruction and a size change process of the sensing 
Kai is not relied upon to teach and wherein the size of the sensing area is adjusted by touching and moving at least one feature point.
However, Capela teaches and wherein the size of the sensing area is adjusted by touching and moving at least one feature point (see Figs. 5C-5E, touching sizing handle is a point for moving the point that also resizes the object).
	It would have been obvious to a person of ordinary skill in the art to modify the device of Kai with the resizing of Capela for a less cumbersome interface (See Para. 6). Examiner further notes Kai discloses the base product/process of thumbnail scaling while Capela teaches the known technique of scaling with touch selection feature points to yield predictable results in the product/process of Kai. 
	Kai is not relied upon to teach and wherein when the adjusting function is enabled, a position of the sensing area is marked in a color different from that of a background of the user interface.
	However, Foxenland teaches and wherein when the adjusting function is enabled, a position of the sensing area is marked in a color different from that of a background of the user interface (see Para. 53 disclosing highing to change color for selecting an item).
	It would have been obvious to a person of ordinary skill in the art to modify the device of Kai with the resizing of Capela and the highlighting of Foxenland for 
Regarding claim 3, Kai in view of Capela and Foxenland teaches all the limitations of claim 1 above. Kai further teaches wherein the adjusting instruction is a touch instruction (see Fig. 4 selecting plus or minus on the touchscreen to adjust scaling).
Regarding claim 5, Kai in view of Capela and Foxenland teaches all the limitations of claim 1 above. Kai further teaches wherein the adjusting instruction comprises an enlargement scale signal (see Fig. 4 and 10 selecting plus button enlarges), and the size of the sensing area is adjusted according to the enlargement scale signal (see Fig. 4 and 10 selecting plus button enlarges thumbnails).
Regarding claim 6, Kai in view of Capela and Foxenland teaches all the limitations of claim 1 above. Kai further teaches wherein the adjusting instruction comprises an enlargement scale signal and a position signal, the size of the sensing area is adjusted according to the enlargement scale signal, and a position of the sensing area is adjusted according to the position signal (see Fig. 4 and 10 selecting plus button enlarges thumbnails and thumbnails reposition accordingly).


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kai et al. (U.S. App. 2012/0206498) in view of Capela and Foxenland and Yamamura et al. (U.S. App. 2014/0006988).
Regarding claim 2, Kai in view of Capela and Foxenland teaches all the limitations of claim 1 above. Kai is not relied upon to teach wherein the adjusting instruction comprises an X-axis adjusting instruction and a Y-axis adjusting instruction, and widths and positions of the sensing area in an X-axis direction and a Y-axis direction are adjusted according to the X-axis adjusting instruction and the Y-axis adjusting instruction.
Kai does teach the concept of altering icons widths and positions in a grid system scaling in Figure 10.
However, Yamamura teaches wherein the adjusting instruction comprises an X-axis adjusting instruction and a Y-axis adjusting instruction, and widths and positions of the sensing area in an X-axis direction and a Y-axis direction are adjusted according to the X-axis adjusting instruction and the Y-axis adjusting instruction (see Fig 1 and 15 disclosing scaling offsets and locations in the x and y axis).
	It would have been obvious to a person of ordinary skill in the art to modify the device of Kai and Capela and Foxenland with the coordinate adjustment of Yamamura to affect proper scaling (See Para. 5). Examiner further notes Kai and Capela and Foxenland discloses the base product/process of thumbnail scaling while Yamamura teaches the known technique of scaling with coordinates to yield predictable results in the product/process of Kai and Capela and Foxenland. 
	
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kai et al. (U.S. App. 2012/0206498) in view of Capela and Foxenland in further view of Romera et al. (U.S. App. 20110304550).
Regarding claim 4, Kai in view of Capela and Foxenland teaches all the limitations of claim 1 above. Kai is not relied upon to teach wherein the adjusted sensing area is round or elliptical.
However, Romera teaches wherein the adjusted sensing area is round or elliptical (see Fig. 12, Items 1204 and 1202).
It would have been obvious to a person of ordinary skill in the art to modify the device of Kai and Capela and Foxenland with the shapes of Romera for a specific interface configuration (See Para. 76). Examiner further notes Kai and Capela and Foxenland discloses the base product/process of thumbnail scaling while Romera teaches the known technique of round buttons to yield predictable results in the product/process of Kai and Capela. Examiner also notes it is an obvious change in shape under MPEP 2144 to change the UI button shape.
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kai et al. (U.S. App. 2012/0206498) in view of Capela and Foxenland in further view of Yamadera et al. (U.S. App. 2002/0123368).
Regarding claim 7, Kai in view of Capela and Foxenland teaches all the limitations of claim 1 above. Kai is not relied upon to teach wherein a position of the sensing area remains unchanged.
However, Yamadera teaches wherein a position of the sensing area remains unchanged (see Figs. 6a-6c where the enlarged icon encompasses the previous smaller size).
It would have been obvious to a person of ordinary skill in the art to modify the device of Kai and Capela and Foxenland with the size encompassing of Yamadera to 
Regarding claim 8, Kai in view of Capela and Foxenland teaches all the limitations of claim 1 above. Kai is not relied upon to teach wherein the adjusted sensing area encompasses the sensing area before the adjustment.
However, Yamadera teaches wherein the adjusted sensing area encompasses the sensing area before the adjustment (see Figs. 6a-6c where the enlarged icon encompasses the previous smaller size).
It would have been obvious to a person of ordinary skill in the art to modify the device of Kai and Capela and Foxenland with the size encompassing of Yamadera to improve user operability (See Para. 14). Examiner further notes Kai and Capela and Foxenland discloses the base product/process of thumbnail scaling while Yamadera teaches the known technique of scaling to encompass the smaller size to yield predictable results in the product/process of Kai and Capela and Foxenland. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW YEUNG/Primary Examiner, Art Unit 2694